Citation Nr: 1124024	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-34 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, her son, and an unidentified witness




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1943 to December 1945.  He died in May 2008.  The appellant claims as his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO, among other things, denied entitlement to service connection for the cause of the Veteran's death.

In May 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In August 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC).  The Board noted that additional evidence had been submitted directly to the Board after the Board hearing without a waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  The Board instructed that the RO/AMC to readjudicate the claim after conducting any development deemed appropriate.  The AMC obtained a VA opinion and readjudicated the claim in an April 2011 supplemental statement of the case (SSOC).  Consequently, the AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

FINDINGS OF FACT

1.  At the time of his death, the Veteran was in receipt of service connection for bilateral knee instability with arthritis, status post bilateral total knee replacement, with each knee rated 30 percent disabling, and pes planus, rated 10 percent disabling.

2.  A service connected disability did not contribute substantially or materially to the cardiomyopathy that caused the Veteran's death from cardiopulmonary arrest.

3.  A cardiovascular disability did not manifest within a year of service or for many years thereafter, and cardiovascular disease was unrelated to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1310, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.317, 20.1106.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a June 2008 pre-rating letter, the RO requested that the appellant provide medical evidence that would show a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began in service.  The RO subsequently indicated that to support her claim, the appellant had to show either that the Veteran died while on active duty or that he died from a service-connected injury or disease.  Taken together, these statements indicated that the appellant could establish entitlement by showing that he died from an already service-connected disease or injury or that an injury or disease that began in service, but was not necessarily service-connected, contributed to his death.  Thus, the June 2008 letter complied with the second and third elements of the Hupp notice requirements.

The June 2008 letter did not comply with the first element of the Hupp notification requirements, because it did not contain a statement of disabilities for which the Veteran was service connected at the time of his death.  However, for the following reasons, the Board finds that neither this nor any other Hupp-related error prejudiced the appellant and requires remand for a new VCAA letter.  See 38 C.F.R. § 19.9(a)(1) (remand required only when further action 'is essential for a proper appellate decision').  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due account of the rule of prejudicial error); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative).

The appellant's primary contention throughout the lengthy appeal period has been that the Veteran's service-connected bilateral knee disability caused a lack of exercise which contributed to the cardiovascular disabilities that caused his death from cardiopulmonary arrest.  Thus, her argument was essentially that the Veteran's service connected orthopedic disabilities contributed to his death.  Consequently, the error in not informing the appellant of the first element of Hupp notice did not prejudice her because she had actual knowledge of what was needed to establish entitlement to service connection for the cause of the Veteran's death based on an already service connected disability in this case.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The Veteran's status as a Veteran was substantiated.  While the appellant was not informed of the disability rating and effective date elements of the Dingess notice, no disability rating or effective date is being assigned.  Consequently, consequently, any question of non-compliance or prejudice with regard to the Dingess notice requirements is moot.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  VA also obtained a medical opinion as to the relationship between the Veteran's service connected knee and pes planus disabilities and the cardiovascular disabilities that contributed to his death.  As explained below, this opinion was adequate, because the physician who prepared it explained the reasons for his conclusions based on an accurate characterization of the evidence of record and supported his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The RO did not obtain an opinion as to whether the Veteran's cardiovascular disabilities were related to service.  As explained below, there was no basis to request such an opinion because there was no reasonable possibility such a request would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d); Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Finally in this regard, during the Board hearing the  undersigned suggested the submission of additional evidence relevant to the dispositive issue on appeal as discussed below, and indicated that he would hold the record open for 30 days to allow time to submit additional evidence.  Additional relevant evidence was submitted, as discussed below.  This action provided an opportunity for the appellant and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.


Analysis

Under 38 U.S.C.A. § 1310(a), when a veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to such veteran's surviving spouse."  To establish that a veteran died from a service related disability, i.e., service connection for the cause death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. §  3.312.

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran's death certificate indicates that he died in May 2008 from the immediate cause of cardiopulmonary arrest, due to or as a consequence of cardiomyopathy.  At the time of his death, the Veteran was in receipt of service connection for bilateral knee instability with osteoarthritis, status post bilateral total knee replacement, with each knee rated 30 percent disabling, and pes planus, rated 10 percent disabling.  He was also in receipt of a total disability rating based on individual unemployability (TDIU), effective November 1998.  The appellant's primary argument on appeal has been that the Veteran's bilateral knee disability caused an inability to exercise, including walking, which resulted in the cardiovascular disease that contributed to the Veteran's death from cardiopulmonary arrest.

None of the private or VA treatment records indicates a nexus between the Veteran's bilateral knee disability and his cardiovascular disabilities.  There are two medical opinions that address this relationship.  In May 2010, Dr. Ohri wrote that he had treated the Veteran for many years prior to his death, that the Veteran had coronary artery disease (CAD) and congestive heart failure (CHF), that the Veteran could not exercise because of the bad condition of his legs, and that this led to worsening of his condition and ultimate demise.  In December 2010, a VA physician indicated that he had been asked to perform a "chart review" to determine whether the Veteran's bilateral knee disability and/or pes planus contributed substantially to his death.  The physician noted that the Veteran suffered from ischemic cardiomyopathy and severe aortic stenosis with CHF, and had undergone coronary artery bypass grafting in 1996 and 2011, as well as bioprosthetic aortic valve replacement in in 1997.  He also noted February 2008 echocardiogram findings, a subsequent admission with heart failure, and referral for hospice care for heart failure.  The physician noted that cause of death was recoded as cardiopulmonary arrest and cardiomyopathy, which was consistent with the medical record.  He conceded that the Veteran's "activity level was likely compromised by his orthopedic diagnoses."  He explained, however, that, although physical activity has been shown to reduce the likelihood of developing CAD and likely slows the progression of the disease, "the contribution of exercise is minor in comparison to conventional risk factors."  In addition, he noted that a significant portion of morbidity and mortality associated with CAD remains unexplained by risk factor analysis.  He added that a role for exercise in the development and progression of aortic stenosis and/or prosthetic stenosis has not been established.  Based on this analysis, the VA physician concluded that there was no evidence that bilateral knee osteoarthritis and/or knee replacement and/or pes planus contributed substantially or materially to the Veteran's death.

The Board finds that the December 2010 opinion of the VA physician that service-connected bilateral knee and pes planus disabilities did not substantially or materially contribute to death is of greater probative weight than Dr. Ohri's May 2010 opinion that the bad condition of the Veteran's legs led to worsening of his CAD and CHF and death.  The VA physician gave a more detailed explanation of his reasoning, accepting that exercise reduces the likelihood of developing CAD and slows its progression, but noting its relative lack of connection to CAD as compared to conventional risk factors, while Dr. Ohri more simply stated that the Veteran's leg condition prevented exercise which led to to worsening of his condition and death, without considering other risk factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Consequently, the weight of the medical evidence is against a finding that the Veteran's service-connected bilateral knee and pes planus disabilities contributed substantially or materially to the cardiovascular disabilities that caused his death.

The Board must also consider the lay evidence on this question.  The appellant indicated in her written statements and Board hearing testimony that the Veteran's service connected bilateral knee disabilities preventing him from ambulating and exercising, thus contributing substantially or materially to the cardiovascular disabilities that caused his death.  In addition, during the hearing, the appellant's son, who identified himself as a doctor, stated that it was important to note that the Veteran had tried and succeeded in keeping his weight down, but that this was not enough to compensate for the lack of movement caused by his service connected disabilities (Hearing Transcript, p. 7).  The appellant's son did not indicate what type of doctor he was.  The appellant and lay witnesses are competent to state that the Veteran's service connected knee and pes planus disabilities caused an inability to ambulate and exercise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006.  However, lay testimony is not competent as to the nature of an internal medical process such as heart disease.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the lay testimony in this case is not competent as to the precise extent to which the Veteran's service connected knee and pes planus disabilities impacted his cardiovascular disabilities.  Moreover, even assuming the competence of such testimony including of the appellant's son, the general assertions as to such a relationship are of less probative value than the specific, reasoned opinion of the December 2010 VA physician.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Another basis on which service connection for the cause of the Veteran's death could be granted would be that the cardiovascular disabilities that contributed to his death from cardiopulmonary arrest were directly related to service.  The appellant indicated in her written statements and during the Board hearing that the Veteran had filed a claim for entitlement to service connection for a heart disability in the mid 1990s.  Such a claim does not appear to be in the claims folder, but even assuming that a claim for entitlement to service connection for a heart disability was filed, the Board must adjudicate a claim for entitlement to service connection for the cause of the Veteran's death without regard to any prior negative disposition of issues during a veteran's lifetime.  See Hupp, 21 Vet. App. at 352 (citing Stoll v. Nicholson, 401 F.3d 1375, 1380 (Fed. Cir. 2005); 38 C.F.R. § 20.1106.

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. §§ 1110, 1310(a).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who served 90 days or more of during a war period, certain chronic disabilities, including cardiovascular disabilities, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The evidence reflects that a cardiovascular disability did not manifest during service, within the one year presumptive period or for many years thereafter, and that the cardiovascular disabilities that contributed to the Veteran's death were not related to service.  The December 1945 separation examination report reflects that the cardiovascular system was normal and chest X-ray was normal.  The first evidence of cardiovascular disability was many years after service, and none of the private or VA treatment notes relating to the Veteran's cardiovascular disabilities indicate that these disabilities were related to service.  Moreover, neither the appellant nor the other lay witnesses specifically testified that the Veteran had cardiovascular symptoms in service, within the one year presumptive period, or that there was continuity of cardiovascular symptomatology.  The January 1959 and March 1961 VA examination reports relating to the Veteran's feet and legs did not contain any notations regarding the cardiovascular system, and the October 1975 VA examination report contained normal cardiovascular findings.  Consequently, there is no basis on which to find that the Veteran's cardiovascular disabilities were related to service.  There was also no basis for requesting a VA opinion on this issue, because, due to the lack of evidence of any relationship between the cardiovascular disabilities and service there was no reasonable possibility that such an opinion would have aided in substantiating the claim.  38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


